ALLOWANCE
Claims 1-4 and 6-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 10:
The prior art of record broadly the user being able to select an image from a plurality of images and perform a tracing/dragging operation wherein the target images are determined based on the predicted path and further providing tactile feedback (i.e. vibration) to the user based on the path traveled.
However, the prior art of record does not explicitly teach the predicted trajectory being determined continuously before the trajectory reaches the next selected image such that the next selected image is predicted based on the direction of the predicted trajectory and wherein a tactile sensation is not presented when the trajectory crosses a boundary line if the trajectory is between the selected image and the next selected image.  Specifically, Durga teaches the user performing a tracing motion through different words presented on display.  The word prediction system refreshes the candidate words in other clusters based on the user’s selection in the prior trajectory.  In other words, based on the selection from the user’s path, a next selected image is selected.  However, Durga does not teach that the predicted trajectory is determined by a movement of a detection point of the touch operation continuously before the trajectory reaches the next selected image and the next selected image is predicted based on the direction of the predicted trajectory.  The foregoing is presented in the newly amended claims and further described in the instant specification (¶[0072]).  Moreover, upon a further search, a new reference, US10437359B1 (Wang), teaches Fig. 13C dragging a selected object.  A target location is selected and a vibration sensation is provided to guide the user to the target location.  However, Wang also does not explicitly teach that the predicted trajectory is determined by a movement of a detection point of the touch operation continuously before the trajectory reaches the next selected image and the next selected image is predicted based on the direction of the 

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1 and 10, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145